t c summary opinion united_states tax_court xianfeng zhang petitioner v commissioner of internal revenue respondent docket no 28557-08s filed date xianfeng zhang pro_se halvor melom for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions the issues for decision are whether petitioner is entitled to deductions claimed on schedule c profit or loss from business for travel_expenses and a home_office background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed petitioner sold travel insurance through kcg insurance co kcg petitioner was compensated with commissions for the insurance policies he sold and he reported those commissions as business income on schedule c petitioner’s primary clientele was chinese travelers visiting the united_states petitioner traveled to china to meet with clients and sell travel insurance covering the insureds’ stays in the united_states the time 2petitioner conceded other expenses of dollar_figure reported on schedule c and a real_estate loss of dollar_figure reported on schedule e supplemental income and loss and that he received unreported schedule c income of dollar_figure other adjustments made in the notice_of_deficiency were computational and will not be discussed petitioner spent in china and the number of clients he had are unclear from the record petitioner used one room of his dwelling as an office which was approximately percent of the total area of his home kcg did not provide petitioner with an office petitioner shared his house with his parents and his son neither petitioner’s parents nor his son used the home_office petitioner performed administrative and management activities related to selling insurance in the home_office petitioner timely filed his federal_income_tax return on schedule c petitioner reported gross_receipts of dollar_figure and claimed deductions for car and truck expenses of dollar_figure insurance expenses of dollar_figure other expenses of dollar_figure travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure petitioner reported a net profit of dollar_figure after deductions petitioner did not claim a home_office deduction on his original federal_income_tax return respondent mailed petitioner a notice_of_deficiency dated date disallowing petitioner’s claimed schedule c deductions for travel_expenses petitioner through his tax_return_preparer submitted three amended federal tax returns after the petition was filed and before trial petitioner’s schedule c for each amended return1 amended returns gross_receipts first second third dollar_figure big_number big_number car and truck expenses dollar_figure big_number big_number insurance expenses travel_expenses dollar_figure big_number big_number dollar_figure big_number home_office deduction 2dollar_figure big_number big_number net profit dollar_figure big_number big_number 1the expenses claimed on schedule c changed with each amended_return petitioner asserted that the returns were structured to reflect a net profit above dollar_figure 2this amounts to percent of the real_estate_taxes assessed on petitioner’s home petitioner’s home 3this amounts to percent of the real_estate_taxes assessed on 4petitioner used a per_diem of dollar_figure for days in china i general law discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner does not allege that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a deductions are allowed solely as a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to them rule a 503_us_79 292_us_435 the taxpayer also bears the burden of substantiating claimed deductions sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir the fact that a taxpayer claims a deduction on his income_tax return is not sufficient to substantiate it 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 ii travel_expenses travel_expenses while away from home3 are included as ordinary and necessary business_expenses sec_162 in order to deduct travel_expenses including meals_and_lodging a taxpayer must substantiate the expenditures sec_274 to substantiate travel_expenses under sec_274 a taxpayer must show by adequate_records or sufficient evidence corroborating his or her testimony the amount of the expense the time and place of the travel and the business_purpose of the expense there are additional requirements for certain foreign_travel sec_274 no deduction will be allowed under sec_162 for the portion of expenses otherwise allowable under such section that are not allocable to such trade_or_business sec_274 paragraph will not apply to expenses of travel outside the united_states away from home if such travel does not exceed week or the portion of travel time not attributable to a trade_or_business is less than percent of the total time of such travel sec_274 and b 3the question of whether petitioner was away from home within the meaning of 326_us_465 is not at issue as a general_rule if the taxpayer has incurred a deductible expense but is unable to adequately substantiate the precise amount of the deduction the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir the rule in cohan however does not apply to expenses such as travel_expenses that must be substantiated under sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that he took three separate trips to china for business purposes in 2006--one in june lasting approximately days another in september lasting approximately days and a third that began in date and ended sometime in petitioner entered into evidence three airplane tickets for flights from both beijing to los angeles and los angeles to beijing the dates on the airplane tickets are not consistent with the dates or periods of travel to which petitioner testified although petitioner’s passport bears customs stamps from both the united_states and china some of the stamps are illegible the stamps that are legible do not correspond with the dates petitioner testified he was in china for business petitioner did not testify to or produce other evidence explaining precisely what business was conducted in china or the length of each business trip to china petitioner presented no evidence delineating how much of each trip was devoted to business or how much was devoted to nonbusiness activities see sec_274 petitioner did produce several receipts that appear to be for automobile and lodging_expenses in china the receipts however are in chinese and do little to explain petitioner’s business activities the receipts do not satisfy the strict substantiation requirement of sec_274 petitioner has failed to substantiate the travel_expenses he claimed for his trips to china therefore we sustain respondent’s disallowance of petitioner’s deduction for travel_expenses iii home_office deduction4 generally a deduction for an expense relating to property that is occupied by a taxpayer as a residence is disallowed sec_280a an exception to the general_rule is found in sec_280a which provides that an expense that is allocable to a portion of the taxpayer’s dwelling that is used exclusively on a regular basis as the taxpayer’s principal place 4although not in the pleadings the parties stipulated that the home_office deduction was at issue and the court finds the issue was tried by consent and is properly before us see rule b of business will be allowed as a deduction the term principal_place_of_business includes a place of business that is used by a taxpayer for administrative and management activities if no other fixed location of the trade_or_business is used by the taxpayer to conduct substantial administrative or management activities sec_280a a portion of the taxpayer’s dwelling is a room or other separately identifiable space hefti v commissioner tcmemo_1993_128 the activities petitioner performed at his home_office consisted of phone calls paperwork and other administrative or management activities associated with selling insurance petitioner credibly testified that his family members did not use the home_office and credibly testified that he used the home_office portion of his dwelling exclusively for trade_or_business purposes we conclude that petitioner’s use of a home_office was exclusive and on a regular basis and that his home_office was his principal_place_of_business under sec_280a therefore 5petitioner testified that he met with the chinese travelers to whom he sold insurance at his home_office while they were in the united_states from the record it does not appear that petitioner met with clients on a regular basis in his home_office see sec_280a petitioner is entitled to a home_office deduction for the portion of his dwelling that was used as such we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule 6it appears that petitioner’s home_office deduction includes only real_estate_taxes and depreciation as business_expenses accordingly the rule computation is limited to these two items
